Jenkins, J.
It appearing that in a former suit on open-account for the purchase price of certain personal property the defendant, in substance, really entered only one defense, and this court having so adjudged,—viz, the defense that the goods purchased were worthless, and that the defendant’s right to a rescission depended entirely on the establishment of that plea, a finding for the defendant in that suit precludes the maintenance of a subsequent action in trover for the recovery of the same property. See report of the former case—Kerr Glass Mfg. Co. v. Americas Grocery Co., 13 Ga. App. 512 (7) 515 (79 S. E. 381).

Judgment affirmed.


Broyles, P. J., and Blood-worth, J., concur.